UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7396


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD T. MASKO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:99-cr-00013-FPS-JES-2)


Submitted:    January 14, 2010              Decided:   January 21, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald T. Masko, Appellant Pro Se. Robert Hugh McWilliams, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald    T.    Masko    appeals   the    district      court’s    order

granting his motion for a sentence reduction under 18 U.S.C.

§ 3582(c)   (2006).         We   have    reviewed    the   record     and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by   the    district        court.        United     States    v.     Masko,       No.

5:99-cr-00013-FPS-JES-2          (N.D.    W.   Va.    July    17,     2009).       We

dispense    with     oral     argument     because     the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                          2